Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00820-CV

                               Buddy CASTEEL and Jaret B. Casteel,
                                         Appellants

                                                v.
                                          Amelia Stayton
                                 Amelia STAYTON and Ray Baugh,
                                            Appellees

                      From the 38th Judicial District Court, Real County, Texas
                                  Trial Court No. 2014-3228-DC
                             Honorable Watt Murrah, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 22, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal on April 6, 2015. The motion contains a

certificate of service to appellee. We grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred them.

                                                  PER CURIAM